Case: 12-12555     Date Filed: 03/13/2013   Page: 1 of 2

                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-12555
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:10-cr-00412-WSD-ECS-4

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

TODD MILTON IVERY,

                                                               Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________
                               (March 13, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Robert Citronberg, appointed counsel for Todd Milton Ivery in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 12-12555     Date Filed: 03/13/2013   Page: 2 of 2

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ivery’s conviction and sentence

are AFFIRMED.




                                         2